White, Presiding Judge.
In both the complaint and information in this case, the only allegation as to the name or description given of the accused, is “one Pancho.” One of the requisites of an information is “that it contains the name of0the person accused or (it) be stated that his name is unknown and give a reasonably accurate description of him.” (Code Crim. Proc., art. 430, subdivision 4.) A similarily substantial requisite is prescribed for indictments. (Code Crim. Proc., art. 420.) And it is further provided that “in alleging the name of the defendant, or of any other person necessary to be stated in an indictment, it shall be sufficient to state one or more of the initials of the Christian name and the surname.” (Code Crim. Proc., art. 425.) These provisions of the statute have been construed by this court notably in the case of “Victor, a Mexican,” 15 Texas Court of Appeals, 90, where that description of the accused was held insufficient. (See also Vandeveer v. The State, 21 Texas, 335; Brewer v. The State, 18 Texas Ct. App., 456.)
The complaint and information are fatally defective and the judgment is therefore reversed and the prosecution Is dismissed.

Reversed and dismissed.